Citation Nr: 0516815	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability due to 
Agent Orange exposure, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1968, to include service in Vietnam from September 
1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that service connection for skin disability 
due to Agent Orange exposure was denied in unappealed rating 
decisions of October 1999 and December 1999 on the basis that 
the claim was not well grounded.  In accordance with the 
Veterans Claims Assistance Act of 2000, the Board will 
address the veteran's claim on a de novo basis.

REMAND

The Board is of the opinion that the medical evidence of 
record is not sufficient to decide the veteran's claim.  
Although the medical evidence of record indicates that the 
veteran's skin disability is consistent with chloracne and is 
possibly related to Agent Orange exposure, there is no 
medical opinion of record addressing whether there is a 50 
percent or better probability that the veteran's current skin 
disability is related to his exposure to Agent Orange in 
Vietnam.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any chronic skin 
disorders of the veteran.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon a review of the claims 
folder, the examination results, and 
sound medical principles, the examiner 
should provide an opinion with respect 
to each currently present skin 
disability as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's exposure to herbicides 
during active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC or RO should also undertake 
any other development it determines to be 
warranted.

3.  Then, the AMC or the RO readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



